Title: To George Washington from John Quincy Adams, 11 February 1797
From: Adams, John Quincy
To: Washington, George


                        
                            The Hague February 11th 1797
                        
                        Since I had the honour of writing you I have been informed that about a year
                            ago a workman in the sword manufactories at Sohlingen, a hilt founder by
                            the name of Alte, was induced in consequence of the unsettled and
                            distressed situation of that part of Germany to go to America and before
                            he went had the Sword made according to his own fancy, with the intention as I understand of
                            presenting it to you upon his arrival in America, with the hopes that it might serve him as
                            a recommendation of himself. His Father is living and received a letter
                            from him last May informing him of his arrival at Philadelphia. But since
                            that time he has had no further accounts from him. He professes not to remember particularly
                            the tenor of the inscription upon the Sword. Its value might be from four to five pounds
                            sterling.
                        
                        As this Letter will not come to your hands untill after the period which you
                            have fixed upon for retiring from the Chief Magistracy of the Union, I cannot omit the
                            opportunity of expressing the deep concern which, in common with every
                            virtuous American Citizen, I have felt upon being informed of your resolution and the veneration and gratitude with which as one of the people of the United States. I received your address to
                            them, dated on the 19th of
                                September last. I fervently
                            pray that they may not only impress all its admonitions upon their hearts, but that it may
                            serve as the foundation upon which the whole system of their future policy may rise, the
                            admiration and the example of future times, that your warning voice may upon every great
                            emergency recur to their remembrance with an influence equal to the occasion, that it may
                            controul the fury of domestic factions and check the encroachments of foreign
                                influence; that it may cement with indissoluble force our National
                                Union, and secure at once our dignity and our Peace.
                        I beg leave at the same time to offer you Sir, the tribute of my grateful
                            acknowledgment for the distinguished notice which in the course of your public
                            administration you were pleased to bestow on me by the repeated nomination to places of
                            honour and trust under the Government of the United States, to places so far beyond any
                            pretensions or expectations of mine; that they had never been even the subject of a wish,
                            untill your favourable opinion called me to them. I cannot deem it improper at this moment to
                            express the gratitude which I must ever feel, and as I know that the only acceptable return
                            for favours of this nature will in your mind consist in the zealous and faithful discharge
                            of the public services, which you were pleased to assign, I shall always consider my
                            personal obligations to you among the strongest motives to animate my industry &
                            invigorate my exertions in the service of my Country.
                        
                        With the most ardent wishes and prayers that the remainder of your life may be
                            as replete with personal and domestic happiness to yourself as it has hitherto been with
                            benefits to your native land, with usefulness to the world and dignity to the human
                                character, I have the honour to be most respectfully, Sir, Your very
                            humble & obedt Servt
                        
                    